Exhibit 10.1

 

 

AN AGREEMENT made the 19th day of December, 1994 BETWEEN AFC WORLDWIDE whose
principle office is at P.O. BOX 34668 8401 JEFFERSON DAVIS HIGHWAY RICHMOND
VIRGINIA  23234 - 0668 (USA) (hereinafter called “AF”) of the one part and
UNIPATH LIMITED whose principle office is at Unit 5, Viking Industrial Estate,
Norse Road, Bedford, MK41 OQG, England (hereinafter called “UP”) of the other
part.

 

WHEREAS

 

A.                                  AF is skilled and experienced in the
manufacture of POLYESTER FIBRE WICKS suitable for use in the production of kits
for the testing of certain analytes.

 

B.                                    UP is skilled and experienced in the
production of such kits.

 

C.                                    UP wishes to purchase its requirements of
a specific quality of POLYESTER FIBRE WICK from AF and AF is willing to sell the
same to UP on the terms and conditions herein set out.

 

WHEREBY IT IS AGREED AS FOLLOWS:

 

1.

 

DEFINITIONS

 

 

 

 

 

 

 

In this agreement unless the context otherwise requires the following terms
shall bear the meanings set opposite them, namely:-

 

 

 

 

 

“the Product”

Polyester Fibre Wick meeting the specification

 

 

 

 

 

“the Specification”

the Specification set out in the Schedule hereto subject to such amendment as
the parties hereto may agree from time to time.

 

 

 

 

 

“Unilever”

Unilever PLC, Unilever N.V. and all companies in respect of whose share capital
the majority of the rights entitling holders of ordinary shares to attend and
vote at general meetings are exercisable directly or indirectly by Unilever PLC
or Unilever N.V. individually or by both of them together.

 

 

 

 

 

“year”

calendar year.

 

 

 

 

 

“month”

calendar month.

 

 

 

 

 

and words in the singular shall be deemed to include the plural and vice versa.

 

--------------------------------------------------------------------------------


 

2.

 

QUANTITIES

 

 

 

 

 

During the continuance of this Agreement AF hereby represents and warrants that
it shall comply fully with the specification and sell to UP and UP shall
purchase from AF such quantities of the Product as UP shall from time to time
notify AF in writing.

 

 

 

 

 

UP undertakes that it will order no less than 6,048,000 of the Product per
calendar year during this Agreement.  AF warrants that it is able to and will
supply any orders UP makes up to a maximum of 3,024,000 of the product per
month.

 

 

 

3.

 

ESTIMATES, ORDERS AND DELIVERIES

 

 

 

 

 

Every three months during the continuance of this Agreement UP shall provide AF
with an estimate of its requirements of the Product for delivery in each of the
six succeeding months and a firm order for supply of the Products during months
2, 3 and 4 of the estimate.  AF shall deliver to UP quantities of the Products
ordered by UP pursuant to this Agreement at UP’s premises at Norse Road,
Bedford.  UP undertake to order for delivery in standard unit quantities of
1,008,000 wicks (42 cases each 24000).

 

 

 

 

 

AF undertake to maintain a minimum inventory of 1,008,000 wicks thereby enabling
them to deliver to UP within 7-10 days via air freight.

 

 

 

4.

 

PACKAGING

 

 

 

 

 

Until UP otherwise indicates to AF the products shall be delivered by AF to UP
in polythene bags each containing 8000 wicks and three such bags per cardboard
shipper.  (The number in each bag is to be controlled by weight and to suit UP
production requirements).  Deliveries to UP to be on four-way entry pallets size
1200 x 1000mm.

 

 

 

5.

 

PROPERTY AND RISK

 

 

 

 

 

The property and risk in the Product ordered by UP from AF hereunder shall
remain with AF to the point of consignment to UP as indicated in paragraph 7.

 

 

 

6.

 

INSPECTION AND REJECTION

 

 

 

 

 

On delivery of the product to UP UP shall inspect the same within fifteen
working days and shall promptly thereafter notify AF if any of the Product is
found on reasonable inspection to be short against order, apparently defective
or damaged.  Defective or damaged product shall be collected by AF free of
charge to UP and UP shall be under no obligation to pay any part of the purchase
price for the same.  To the extent that there is any short delivery against
order UP may (in addition to any other right or remedy available to it) require
AF to increase the quantity of Product on the subsequent delivery to UP by the
amount of the short-fall.

 

2

--------------------------------------------------------------------------------


 

7.             PRICE

 

                                               The price payable for the Product
ordered by UP from AF for delivery during any month up to and including December
1994 shall be US $21.66 per thousand CIF Bedford.  UP to be responsible for duty
and VAT as applicable.

 

                                               Prices for Products may be varied
with effect from 1 January 1995 and on each anniversary thereafter by a
percentage equal to the percentage by which the Retail Price Index of the United
Kingdom has increased over the preceding 12 month period.

 

8.             PAYMENT

 

                                               UP shall pay directly to AF by
wire transfer in US dollars for all product purchased pursuant to this agreement
within 30 days from the end for the month in which the product is delivered.

 

9.             DURATION

 

                                               This Agreement will be valid from
the date first above written and shall remain in force for a period of 2 years
and may be extended for a further 1 year period by UP upon giving to AF not less
than 6 months notice prior to the expiry of the second anniversary of the date
hereof.  In the event that UP does not give such notice to extend this Agreement
either party shall be free to terminate this Agreement with effect from or after
the second anniversary of the date hereof on giving to the other at least 3
months prior written notice.

 

                                               In addition a party may terminate
this Agreement with immediate effect in the event that the other, (a) commits a
material breach of contract which is not remedied within 28 days of written
notice so requiring or, (b) becomes insolvent.

 

10.           FORCE MAJEURE

 


10.1                           NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY FAILURE TO MAKE OR TAKE ANY DELIVERY OF THE PRODUCT TO THE EXTEND THAT SUCH
FAILURES IS CAUSED OR CONTRIBUTED TO BY ANY ACT OF GOD, WAR, CIVIL COMMOTION,
STRIKE OR OTHER INDUSTRIAL DISPUTE OR ANY OTHER HAPPENING OR EVENT OUTSIDE THE
REASONABLE CONTROL OF EITHER PARTY PROVIDED HOWEVER THAT IF SUCH FAILURE SHALL
OCCUR IN SUCH CIRCUMSTANCES THE PARTY AT FAULT SHALL PROMPTLY NOTIFY THE OTHER
IN WRITING AND IF SUCH FAILURE SHALL CONTINUE FOR A PERIOD OF MORE THAN THREE
CALENDAR MONTHS THE OTHER PARTY MAY SUMMARILY TERMINATE THE AGREEMENT.

10.2                           In the event of a force majeure event arising as
outlined in article 10.1 above the effect of which is to reduce AF’s capacity to
meet all of its obligations under this Agreement, AF shall apply such of its
remaining resources to the satisfaction of

 

3

--------------------------------------------------------------------------------


 


ORDERS PLACED BY UP UNDER THE TERMS OF THIS AGREEMENT AS MAY BE REASONABLE AND
EQUITABLE HAVING REGARD TO THE CONTRIBUTION MADE BY UP TO AFS TOTAL BUSINESS IN
THE PRECEDING 12 MONTH PERIOD.

11.           AMMENDMENTS

 

                                               No ammendment to or alteration of
this Agreement or the Schedules hereto shall be effective unless made in writing
and agreed and signed on behalf of each of the parties hereto.

 

12.           LAW

 

                                               This Agreement shall be governed
by and construed in all respects in accordance with the laws of England and the
parties hereto irrevocably submit themselves to the jurisdiction of the English
courts.

 

AS WITNESS the hands of duly authorised signatories for and on behalf of the
parties hereto the day and year first above written.

 

    /s/ [illegible]

 

  /s/ S. PEPPER

FOR and on behalf of

 

FOR and on behalf of

AFC WORLDWIDE

 

UNIPATH LIMITED

 

4

--------------------------------------------------------------------------------


 

 

 

UNIPATH LTD. BEDFORD

TECHNICAL SPECIFICATION FOR AFC WORLDWIDE

ONE STEP WICKS COMPONENT CODE:  C32354A

 

 

Date Effective from:             8th July 1994

 

 

1.0          INTRODUCTION

 

1.1           This specification details the material specification together
with the inspection criteria to which Unipath Limited will subject each batch of
the above product on receipt.

 

1.2           A batch of product for the purpose of this specification will be
defined as one delivery.

 

1.3           An AFC wick is intended to be assembled with other components to
form a test device.

 

1.4           The instructions for use of the test device require the wick to
saturate within 20 seconds when immersed in the liquid under test.

 

2.0          SPECIFICATION

 

2.1           Wicks to be manufactured with Virgin polyester fibres/polyethylene
bonded:

 

Polyester:

 

Specific Gravity = 1.38

 

 

 

Polyethylene:

 

Specific Gravity = 0.95

 

2.2           The type and quantity (concentration) of the finisher must be:

 

Type:

 

Proprietary AF201

 

 

 

Concentration:

 

0.75% ±  0.25%

 

2.3           A certificate of compliance (Appendix VI) must accompany each
delivery of wicks.

 

2.4           Parameter specifications

 

Parameter

 

Dimensions

 

Reject Category

 

Test Method

Depth

 

3.90 – 4.35mm

 

Major

 

Appendix II

Width

 

7.0 – 7.4mm

 

Critical

 

Appendix II

Length

 

46.85 – 48.15mm

 

Major

 

Appendix II

Appearance

 

—

 

Major

 

Appendix III

Appearance

 

—

 

Minor

 

Appendix III

Weight

 

44 to 47g/100 wicks

 

 

 

Appendix IV

Absorption

 

6 to 20 seconds

 

Critical

 

Appendix V

 

 

5

--------------------------------------------------------------------------------


 

3.0          GENERAL INSPECTION

 

3.1           Unipath will randomly sample each delivery in accordance with
BS6001 (equivalent to MIL 105E) single normal sampling at Inspection Level I,
AQL as follows:

 

Critical Defects:

 

AQL = 0.4%

Major Defects:

 

AQL = 0.65%

Minor Defects:

 

AQL = 2.5%

 

For this purpose a “unit” is defined as a single wick.

 

The sampling plan (Appendix I for inspection level I) defines the maximum number
of defects allowed in each category, if the batch is to be accepted by Unipath,
Ltd.

 

4.0          PACKAGING

 

4.1           Wicks to be packed in polythene bags and these placed in cardboard
boxes.

 

4.2           Each box to contain three inner polythene bags, each containing
8,000 ± 500 wicks, giving a total of 24,000 wicks/box.

 

4.3           All boxes must be received in generally good condition with no
evidence of exposure to excessive heat or moisture.

 

4.4           Each box must be labeled with the product identity and code
number.

 

The box label information must include the following:

 

Product Identity

Unipath Code Number

Purchase Order Number

Lot Number

Box Number

Quantity

 

4.5           For onward shipment to Unipath, boxes to be stacked onto four-way
pallets with full perimeter board.  Dimensions of pallet no greater than:

 

Width

 

1000mm

Length

 

1200mm

Height

 

1520mm (including pallet)

 

 

APPROVED BY:

illegible

 PRODUCT CONTROL GROUP MANAGER

 

UNIPATH, LTD.

 

 

DATE: 8th July 1994

 

 

6

--------------------------------------------------------------------------------


 

APPENDIX I

 

 

 

 

SAMPLING PLAN FOR DELIVERIES OF WICKS

 

ON RECEIPT AT UNIPATH LIMITED

 

 

 

 

 

INSPECTION LEVEL I

 

 

 

 

BATCH SIZE

 

SAMPLE SIZE

 

MAX. NO. OF
REJECTS
ALLOWED

 

MAXIMUM OF
REJECTS
ALLOWED

 

MAXIMUM OF
REJECTS
ALLOWED

 

 

 

 

Critical
AQL = 0.4

 

Major
AQL = 0.65

 

Minor
AQL = 2.5

10,001 —
35,000

 

125

 

1

 

2

 

7

35,001 —
150,000

 

200

 

2

 

3

 

10

150,001 —
500,000

 

315

 

3

 

5

 

14

500,001 —
and over

 

500

 

5

 

7

 

21

 

 

7

--------------------------------------------------------------------------------


 

APPENDIX II

 

 

WICK MEASUREMENTS

 

 

 

Referring to the specification and using a dial/digital caliper, check the
wicks’ dimensions for width, length and depth.

 

 

NOTE:                                                        MEASUREMENTS TO BE
TAKEN WITH THE LONGEST LENGTH ON THE INSIDE MEASURING FACES.

 

 

Any wick in the sample which is within specification for the dimensions
measured, but which is “frayed,” i.e., has one or more loose fibres emerging
from the wick at the time of receipt from AFC, i.e., prior to Unipath washing
treatment, must be classed as a major defect.

 

If during Unipath automated assembly, we experience any problems with loose
fibres, causing the machines to “jam,” then AFC will be informed and an
agreement reached concerning the defective wicks.

 

 

8

--------------------------------------------------------------------------------


 

APPENDIX III

 

 

APPEARANCE INSPECTION

 

 

 

Check the physical appearance of the sampled wicks:

 

 

1.             Wicks must be clean and free from any surface contaminants.

 

2.             Major defects for wick appearance:

 

a)     Split wicks which cause the width or depth dimension to fall above the
spec tolerance.

 

b)    Fraying wicks (see Appendix II).

 

 

3.             Minor defects for wick appearance:

 

a)     Split wicks with width or depth dimensions within specification.

 

b)    Foreign matter on the surface or in the wick.

 

c)     Incorrect color of the wick.

 

 

9

--------------------------------------------------------------------------------


 

APPENDIX IV

 

 

WEIGHT INSPECTION

 

 

 

 

Weigh 100 wicks and record the weight.  The weight should be 44 to 47g/100
wicks.

 

If wicks are outside this specification, the batch of wicks will be rejected.

 

 

 

10

--------------------------------------------------------------------------------


 

APPENDIX V

 

 

ABSORPTION INSPECTION

 

 

 

After performing the inspections detailed in Appendices II, III and IV, the
water uptake characteristics must be inspected as detailed below.

 

Stand the wicks in a dye solution so that they are upright with the bottom,
1.0cm immersed in the solution.

 

Record the time taken for the first wick to saturate.  Wicks should saturate
within 6 to 20 seconds from the time of immersion.  After 20 seconds, remove the
wicks from the solution and inspect each for white areas which have not taken up
the dye.

 

Any wicks which show white areas after 20 seconds will be classified as critical
defects.

 

NOTE:

 

If a delivery fails to meet the absorption inspection, giving white areas in the
above test, then samples will be machine processed by Unipath’s usual method. 
If the processed wicks subsequently pass the above specification, then the
delivery will be accepted by Unipath.

 

 

11

--------------------------------------------------------------------------------


 

APPENDIX VI

 

EXAMPLE OF CERTIFICATE OF COMPLIANCE

 

NOTE:  ALL FIGURES ARE EXAMPLES ONLY

 

CERTIFICATE OF COMPLIANCE

 

 

UNIPATH PART No:

 

C32354

 

UNIPATH P.O. No:

 

S10014659

 

 

 

 

 

 

 

AFC ITEM No:

 

91006

 

AFC BATCH No:

 

1082

 

 

 

 

 

 

 

LOT No:

 

00005

 

LAST CASE No:

 

188

 

 

1st CASE No. 126

 

 

 

 

 

 

 

 

 

 

 

No’s of BOXES MISSING:

 

NIL

 

 

 

 

 

 

 

 

 

 

 

BAG BAR CODE 1st:

 

00278/00397

 

LAST:

 

00311/00486

 

 

 

 

 

 

 

 

 

 

 

DATE:

 

16.02.93

 

 

 

 

 

 

 

QUANTITY:

 

1,008,000

 

 

 

 

 

 

 

TEST

 

TARGETS

 

AVERAGE

 

SD

 

COMMENTS

 

 

 

 

 

 

 

 

 

THICKNESS

 

4.10

 

4.22

 

.04

 

 

 

 

 

 

 

 

 

 

 

WIDTH

 

7.20

 

7.22

 

.05

 

 

 

 

 

 

 

 

 

 

 

LENGTH

 

47.50

 

47.50

 

.22

 

 

 

 

 

 

 

 

 

 

 

ABSORPTION

 

20 SECS (max)

 

10.0 SEC

 

 

 

 

 

 

 

 

 

 

 

 

 

WEIGHT

 

4.20

 

4.24

 

.11

 

 

 

 

Grade of polyester/polyethylene material:  VIRGIN

 

Type, grade and concentration of the finisher:  AF201, Conc. 0.75% ± 0.25%.

 

The above mentioned product has been manufactured by AFC WORLDWIDE in accordance
with Unipath specification QAS/143 (quote version).

 

Authorized Signature:

 

 

Date:

 

 

 

12

--------------------------------------------------------------------------------